PER CURIAM.
Appellee, wife, was assaulted by appellant’s “beach boy” when she went onto appellant’s “private beach”. The beach boy was appellant’s employee and had custody of the beach area. The appellee, wife, as plaintiff, received a jury verdict for $2,000 compensatory damages and $6,000 punitive damages against the defendant. The appel-lee, husband, received a verdict for $50. A final judgment was entered on the verdicts and this appeal followed.
The only substantial question presented on this appeal is whether the assault of the employee in this case could have been found by the jury upon a reasonable view of the evidence to have been within the scope of the agent’s employment.
We find that there is evidence in the record to support the verdict for both compensatory and punitive damages inasmuch as the beach boy was given apparent authority to police the beach area and full authority to deal with those persons who violated the appellant’s property. Therefore, the judgment is affirmed upon authority of Weiss v. Jacobson, Fla.1953, 62 So.2d 904; Fouts v. Household Finance Corporation, Fla.1954, 75 So.2d 772; Columbia By the Sea, Inc. v. Petty, Fla.App.1963, 157 So.2d 190.